PER CURIAM.
Lisa D. Bryan appeals the district court’s order granting summary judgement to the Defendant in this employment discrimination action. We have reviewed the record and the district court’s thorough opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bryan v. Lucent Techs., Inc., No. CA-03-265-AMD (D.Md. Mar. 15, 2004). We dispense with oral argument because the facts and legal *286contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.